Exhibit 10.1

Execution Version

 

 

 

 

 

 

 

 

 

 

 

LOAN AGREEMENT

 

 

for a loan in the amount of

 

 

$25,000,000

 

MADE BY AND BETWEEN

 

First Foundation Inc., a Delaware corporation

18101 Von Karman Ave., Suite 700,

Irvine, California 92612,

as Borrower

 

AND

NEXBANK SSB,

2515 McKinney Avenue, Suite 1100,

Dallas, Texas 75201,

as Lender

 

 

 

 

 

Dated as of February 8, 2017

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (as the same may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of February
8, 2017 (the “Effective Date”), by and between First Foundation Inc., a Delaware
corporation (“Borrower”) and NEXBANK SSB, a Texas savings bank, its successors
and assigns (“Lender”).

W I T N E S S E T H:

RECITALS

Borrower has applied to Lender for Revolving Credit Advances (as defined herein)
in an aggregate amount not to exceed, at any time, the sum of TWENTY-FIVE
MILLION DOLLARS ($25,000,000) (the “Loans”), and Lender is willing to make the
Loans on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

INCORPORATION OF RECITALS AND EXHIBITS

1.1Incorporation of Recitals.

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

1.2Incorporation of Exhibits.

Exhibit A to this Agreement, which is attached hereto, is hereby incorporated in
this Agreement and expressly made a part hereof by this reference.

ARTICLE II

DEFINITIONS

2.1Defined Terms.

The following terms as used herein shall have the following meanings:

Advance Request Form: A certificate, in a form approved by Lender, properly
completed and signed by Borrower requesting a Revolving Credit Advance.

Affiliate:  With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, Controls or is Controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.

Agreement:  As such term is defined in the Preamble.

Allowance for Loan and Lease Losses:  As defined in accordance with the
then-current regulations of the Applicable Bank Regulatory Authority and as
reported by any Person on the Regulatory Capital Schedule of their respective
Call Report applicable to such period.

 

--------------------------------------------------------------------------------

 

Applicable Bank Regulatory Authority:  When used with reference to a Person, the
Bank Regulatory Authority or Authorities which have jurisdiction over such
Person.

Applicable Rate:  As such term is defined in Section 5.1(a).

Authorized Representatives: The persons appointed as the Authorized
Representatives of Borrower pursuant to Section 17.3.

Average Total Assets:  As defined in accordance with the then-current
regulations of the Applicable Bank Regulatory Authority and as reported by any
Person on the Regulatory Capital Schedule of any their respective Call Report
applicable to such period.

Bank:  First Foundation Bank, a wholly owned subsidiary of Borrower.

Bank Regulatory Authority:  The FDIC, the Federal Reserve Bank, DBO, OFAC and
any regulatory authority (whether Federal or State) that has jurisdiction over
the operations of Borrower, as a bank holding company, or over the banking
operations of the Bank.

Bankruptcy Code:  Title 11 of the United States Code entitled “Bankruptcy” as
now or hereafter in effect, or any successor thereto or any other present or
future bankruptcy or insolvency statute.

BHCA:  The United States Bank Holding Company Act of 1956, as amended.

Borrower:  As such term is defined in the Preamble.  Borrower is the parent
holding company of the Bank.  Unless otherwise expressly provided to the
contrary in this Agreement or in any of the other Loan Documents, Borrower shall
mean the Borrower on an unconsolidated basis

Borrower Disclosure Schedules:  A set of written schedules to be delivered to
Lender by Borrower at least two (2) Business Days prior to the execution and
delivery of this Agreement, setting forth (i) any information required, pursuant
to any of the provisions of Article III hereof, to be disclosed to Lender and
(ii) any exceptions or qualifications applicable to any of the representations
or warranties of Borrower contained in Article III hereof.

Borrower 2015 Financial Statements:  The audited consolidated financial
statements of Borrower as of and for the years ended December 31, 2015 and 2014,
and the Annual Report on Form 10-K for the year ended December 31, 2015 that was
filed by Borrower with the SEC on March 15, 2016..

Business Day:  A day of the year on which banks are not required or authorized
to close in Dallas, Texas.

Call Report:  For each Bank, the “Consolidated Reports of Condition and Income”
(FFIEC Form 031 or Form 041), or any successor form promulgated by the FFIEC.

Capital Lease Obligations:  With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (as in effect on the
Effective Date) and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

Change of Control:  Borrower shall cease to beneficially own and control 100% on
a fully diluted basis of the economic and voting interests in the Equity
Interests of the Bank.  For the avoidance of doubt, the grant of the Lien in the
Equity Interests of the Bank to Lender pursuant to the Security Documents shall
not constitute a Change of Control.

2

--------------------------------------------------------------------------------

 

Classified Assets:  An asset classified as “Substandard,” “Doubtful,” “Loss” or
a similar category in accordance with the then-current regulations of the
Applicable Bank Regulatory Authority.

Classified Assets to Tier 1 Capital Ratio:  With respect to any Person, the
ratio (expressed as a percentage) as of the last day of any fiscal quarter of
(a) Classified Assets of such Person to (b) (i) Tier 1 Capital of such Person,
plus (ii) Allowance for Loan and Lease Losses.

Collateral:  The term “Collateral” shall have the meaning given to it in the
Security Agreement.

Constituent Documents:  (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization, operating agreement, regulations and/or
other organizational and governance documents and agreements; and (g) in the
case of any other entity, its organizational and governance documents and
agreements.

Control:  As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

Controlled Entity:   As such term is used with respect to a specified Person,
(i) with respect to a corporation or limited liability company, such Person has
the power to elect a majority of the directors or managers (as the case may be),
(ii) with respect to a partnership, such Person is a general partner, or (iii)
with respect to a trust, such Person or any wholly-owned subsidiary of such
Person is a trustee.

Default or default:  Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

Default Rate:  A rate per annum equal to three percentage points (300 basis
points) in excess of the Applicable Rate, but which shall not at any time exceed
the Maximum Lawful Rate.

Depository Account:  A deposit account opened and maintained by Bank with
Lender.

DBO:  The State of California Department of Business Oversight.

EBITDA:  For any period, the Net Income of Borrower for such period, plus,
without duplication and to the extent deducted in calculating Net Income for
such period, the sum of (a) Interest Expense for such period, (b) Taxes for such
period, (c) the amount of any depreciation and amortization expense deducted in
determining Net Income, and (d) any extraordinary or non-recurring items
reducing Net Income for such period, minus any extraordinary or non-recurring
items increasing Net Income for such period.

Effective Date:  As defined in the Preamble.

Environmental Proceedings:  Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative, relating to
Borrower.

Equity Interests:  Shares of capital stock of a corporation, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

3

--------------------------------------------------------------------------------

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default:  As such term is defined in Article XV.

FDIA: The Federal Deposit Insurance Act of 1933, as amended from time to time,
and the regulations promulgated pursuant thereto.

FDIC: The Federal Deposit Insurance Corporation, or any successor Governmental
Authority then performing the same or substantially similar duties.

Federal Reserve Bank: The Board of Governors of the Federal Reserve Bank or the
Federal Reserve System, or any Federal Reserve Bank, or any successor
Governmental Authority then performing the same or substantially similar duties.

FFIEC: The Federal Financial Institutions Examination Council, or any successor
Governmental Authority then performing the same or substantially similar duties.

Fixed Charges: For any period, the sum, without duplication, of the amounts
determined for Borrower equal to (a) Interest Expense, (b) scheduled payments of
principal on Total Debt, and (c) Taxes.

Fixed Charge Coverage Ratio:  With respect to Borrower, the ratio as of the last
day of any fiscal quarter of (a) EBITDA, to (b) Fixed Charges, all for the
twelve month period ending on such date.

GAAP:  Generally accepted accounting principles in the United States of America.

Governmental Approvals: All authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings by Borrower or the Bank
with, and reports made by Borrower or the Bank to, all Applicable Bank
Regulatory Authorities.

Governmental Authority:  Any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency
(including any Bank Regulatory Authority), department, authority,
instrumentality, regulatory body, court, central bank or other governmental
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization exercising such functions (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

Guarantee:  Any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner
(other than any Indebtedness or other obligation of any direct or indirect
subsidiaries of the guarantor), whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation of the primary obligor; provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.

4

--------------------------------------------------------------------------------

 

Including or including:  Including but not limited to, and including without
limitation.

Indebtedness:   Without duplication, with respect to any Person (a) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind which such Person is obligated to repay on a date certain
or upon the happening of an event, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c)  all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) if and to
the extent such Person is contractually or legally obligated to pay such
Indebtedness.

Intangible Assets: As defined in accordance with the then-current regulations of
the Applicable Bank Regulatory Authority.

Interest Expense:  For any period, total interest expense of Borrower (including
that portion attributable to Capital Lease Obligations), premium payments, debt
discount, fees and related expenses with respect to all outstanding Indebtedness
of Borrower (but excluding any interest payable on deposits or like
instruments).

Internal Revenue Code:  The Internal Revenue Code of 1986, as amended from time
to time.

Knowledge or knowledge of Borrower:  Borrower’s knowledge or phrases such as
“the best knowledge of Borrower” shall mean the actual knowledge of the then
acting Chief Executive Officer or Chief Financial Officer of Borrower.

Late Charge:  As such term is defined in Section 4.6.

Laws:  Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

Lender:  As defined in the opening paragraph of this Agreement, and including
any successor holder of the Loans from time to time.

Leverage Ratio: With respect to any Person, the ratio (expressed as a
percentage) as of the last day of any fiscal quarter of (a) Tier 1 Capital of
such Person to (b) Average Total Assets of such Person.

LIBOR: With respect to any LIBOR Reset Period, the rate of interest at which
deposits in U.S. dollars are offered to major banks in the London interbank
market for a ninety (90) day period on the day that is two (2) days prior to the
commencement of such LIBOR Reset Period, based on information presented by any
interest rate reporting service of recognized standing selected by Lender, or if
Lender determines that no interest rate reporting service has presented such
information, the rate of interest at which deposits in U. S. dollars are offered
to major banks in the London interbank market for a ninety (90) day period on
the day that is two (2) days prior to the commencement of such LIBOR Reset
Period by any bank reasonably selected by Lender. Under the terms of this
Agreement, the applicable “LIBOR” rate is used by Lender as a reference rate.  

5

--------------------------------------------------------------------------------

 

The use of ninety (90) day LIBOR as a reference rate does not mean the Borrower
will actually pay interest on the Loan pursuant to a ninety (90) day contract or
any other interest rate contract.  Instead, the effective interest rate under
this Agreement will adjust at the beginning of each LIBOR Reset Period.

LIBOR Reset Period:  (i) as to the calendar quarter in which the Effective Date
occurs, the period commencing on the Effective Date and ending on the last
calendar day of such quarter and (ii) as to any calendar quarter thereafter, the
period commencing on the first calendar day of the quarter immediately following
the end of the prior LIBOR Reset Period, and ending on the earlier of (a) the
last calendar day of the quarter during which a Loan was made or most recently
continued and (b) the Maturity Date.

Lien:  With respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
Capital Lease Obligations or title retention agreement relating to such asset
and (c) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities.

Loan Amount:  The maximum amount of the Loans that may be outstanding at any
time as set forth in Section 4.1(a) below.

Loan Documents:  The collective reference to this Agreement and the documents
and instruments listed in Section 4.2.

Loan Opening Date:  The date of the initial disbursement of proceeds of the
Loans.

Loans:  As defined in Section 4.1(a).

London Banking Day:  Any such day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

Marketable Securities:  Collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof, (b)
marketable direct obligations issued by any of the United States or any
municipality thereof and currently having a rating of (i) AA or higher issued by
S&P and (ii) Aa2 or higher issued by Moody’s, and (c) corporate bonds and
issuances and currently having a rating of (i) AA or higher issued by S&P and
(ii) Aa2 or higher issued by Moody’s.

Material Adverse Change or material adverse change:  When used herein, means,
any change, effect, or circumstance that has or could reasonably be expected to
have a material adverse effect on (a) the ability of Borrower to consummate the
transactions contemplated by this Agreement and the Security Documents or to
perform its material obligations thereunder; or (b) the business, financial
condition, results of operations, or assets of Borrower and its Subsidiaries
taken as a whole; provided, however, that a “Material Adverse Change” shall not
be deemed to occur or exist in the case of any change, effect, or circumstance
that is or was reasonably attributable to: (i) economic conditions generally in
the United States or foreign economies in any locations where Borrower or any of
its Subsidiaries has material operations (ii) changes in banking and similar
laws of general applicability or interpretations thereof by courts or
Governmental Authorities or (iii) changes in the monetary policies of the
Federal Reserve; provided, that with respect to clauses (i), (ii) and (iii), the
changes, effects or circumstances do not have a materially disproportionate
effect (relative to other industry participants) on Borrower and its
Subsidiaries considered as a whole; (iv) the announcement or pendency of the
transactions contemplated by this Agreement, or (v) any failure, in and of
itself, by Borrower or any of its Subsidiaries to meet internal or other
estimates, predictions, projections or forecasts of revenue, net interest
income, operating income, net income or any other measure of financial
performance, provided that unless excepted from the definition of Material
Adverse Change as set forth in clauses (i) to (iv) inclusive of this definition,
the facts or circumstances giving rise or contributing to such failure to meet
estimates or

6

--------------------------------------------------------------------------------

 

projections may be deemed to constitute, or be taken into account in determining
whether there has been, a Material Adverse Change.

Maturity Date:  The earlier of: (a) the Stated Maturity Date; and (b) the date
of acceleration of the Obligations pursuant to Section 16.1.

Maximum Lawful Rate:  As such term is defined in Section 5.3.

Moody’s:  Moody’s Investors Service, Inc. and any successor thereto.

Net Income:  For any period, the consolidated net income of Borrower determined
in accordance with GAAP.

Non-Performing Assets to Net Capital Ratio:  With respect to any Person, the
ratio (expressed as a percentage) as of the last day of any fiscal quarter of
(a) (i) Total Non-Accrual Loans of such Person, plus (ii) Other Real Estate
Owned of such Person to (b) (i) Total Capital of such Person, plus (ii)
unrealized losses (gains) on securities for such Person, plus (iii) Allowance
for Loan and Lease Losses of such Person, minus (iv) Intangible Assets of such
Person.

Note:  That certain Revolving Promissory Note dated as of the date hereof in the
aggregate principal amount of $25,000,000, or such lesser amount of the Loans as
may be outstanding hereunder, made payable to the order of Lender, to evidence
the Loans.

Note Rate:  A rate per annum equal to the sum of (a) LIBOR for the then-current
LIBOR Reset Period plus (b) 350 basis points (3.50%).

Obligations:  All obligations, indebtedness, and liabilities of Borrower to
Lender, now existing or hereafter arising, under this Agreement (as the same may
be amended, restated, supplemented or otherwise modified from time to time
hereafter) and the other Loan Documents (as the same may be amended, restated,
supplemented or otherwise modified from time to time), and all interest accruing
thereon (whether a claim for post-filing or post-petition interest is allowed in
any bankruptcy, insolvency, reorganization or similar proceeding) and all
reasonable attorneys’ fees and other reasonable expenses incurred in the
enforcement or collection thereof.

OFAC:  As defined in Section 3.1(u).

Open the Loan, Opening of the Loan or Loan Opening:  The initial disbursement of
Loan proceeds by Lender to Borrower pursuant to Section 4.1 hereof.

Other Real Estate Owned: As defined in accordance with the then-current
regulations of the Applicable Bank Regulatory Authority.

Payment Date: The first day of each and every calendar month during the term of
the Note or the next succeeding Business Day if the first day of any such
calendar month is a day other than a Business Day.

Permitted Investments:  Each of the following:

(a)loans made in the ordinary course of business (including liquidity support to
broker-dealer Subsidiaries);

7

--------------------------------------------------------------------------------

 

(b)loans made other than in the ordinary course of business; provided, that the
aggregate principal amount (based on the aggregate amount advanced and without
giving effect to any payment thereof) of all outstanding loans hereunder shall
not exceed $250,000 as at any date of determination;

(c)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(d)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(e)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(f)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(g)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

Permitted Liens:  Each of the following:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 10.3;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business or which
are being contested in good faith by appropriate proceedings and which could not
reasonably be expected to cause a Material Adverse Change;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (f) of Article XV; and

(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower;

8

--------------------------------------------------------------------------------

 

provided that the term “Permitted Liens” shall not include any Liens securing
Indebtedness (other than Indebtedness to Lender and Indebtedness which Borrower
is permitted to incur pursuant to Section 11.1 of this Agreement).

Person:  Any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, bank, Governmental Authority
or other entity.

Restricted Payment:  Any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower (other than for or in respect of repurchases or cancellations of equity
incentive awards granted under the Borrower’s equity incentive plans, if and to
the extent permitted thereunder).

Revolving Credit Advance:  Any advance of money made by Lender to Borrower
pursuant to Section 4.1 of this Agreement.

Risk-Based Capital Guidelines:  (a) the risk-based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
(b) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (c) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued.

S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sanctioned Entity:  (a) an agency of the government of, (b) an organization
directly or indirectly controlled by, or (c) a person resident in, a country
that is subject to a sanctions program identified on the list maintained by OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

Sanctioned Person:  A person named on the list of Specially Designated Nationals
or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

SEC:  The United States Securities and Exchange Commission.

Security Agreement:  The Pledge and Security Agreement executed and delivered as
of the date hereof by Borrower, as it may be amended, restated, supplemented or
otherwise modified from time to time hereafter by mutual written agreement of
Lender and Borrower.

Security Documents:  The Security Agreement and all other instruments, documents
and agreements delivered by or on behalf of Borrower pursuant to this Agreement
or any of the other Loan Documents in order to grant to, or perfect in favor of,
Lender, a Lien on the Collateral as security for the Obligations.

Subsidiary:  (a) any corporation of which at least a majority of the outstanding
shares of stock having by the terms thereof ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
or not at the time stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by Borrower or one or
more of its other Subsidiaries or by Borrower and one or more of such
Subsidiaries, and (b) any other entity (i) of which at least a majority of the
ownership, equity or voting

9

--------------------------------------------------------------------------------

 

interest is at the time directly or indirectly owned or controlled by one or
more of Borrower and other Subsidiaries and (ii) which is treated as a
subsidiary in accordance with GAAP.

Stated Maturity Date:  Feburary 8, 2022, or such later date as shall be
established pursuant to Section 4.6.

Taxes:  Any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto accounted for in accordance with GAAP.

Term of the Loan:  The period from the date hereof to and including the Maturity
Date (as hereinabove defined).

Tier 1 Capital:  As defined in accordance with the then-current regulations of
the Applicable Bank Regulatory Authority.

Tier 2 Capital:  As defined in accordance with the then-current regulations of
the Applicable Bank Regulatory Authority.

Total Capital:  As defined in accordance with the then-current regulations of
the Applicable Bank Regulatory Authority.

Total Debt:  As at the date of any determination thereof, the aggregate amount
of all Indebtedness of Borrower.

Total Non-Accrual Loans:  Total value of the loans held by a Person, which loans
are classified as non-accrual in accordance with the then-current regulations of
its Applicable Bank Regulatory Authority and/or Call Report instructions.

Total Risk-Based Capital Ratio:  With respect to any Person, the ratio
(expressed as a percentage) as of the last day of any fiscal quarter of (a) the
sum of (i) Tier 1 Capital of such Person and (ii) Tier 2 Capital of such Person,
to (b) Total Risk-Weighted Assets of such Person.

Total Risk-Weighted Assets:  As defined in accordance with the then-current
regulations of the Applicable Bank Regulatory Authority.

2.2Other Definitional Provisions.

All terms defined in this Agreement shall have the same meanings when used in
the Note, any other Loan Documents, or any certificate or other document made or
delivered pursuant hereto.  The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement.

2.3Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 10.1(a),
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the FASB ASC 825 (or any similar

10

--------------------------------------------------------------------------------

 

accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

ARTICLE III

BORROWER’S REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties.

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Lender that, as of the
date hereof, the statements contained in this Article III are true and correct,
except as may otherwise be specified in any such representation or warranty in
the Borrower Disclosure Schedules.

(a)Except as previously disclosed to Lender in writing, no litigation or
proceedings are pending, or to the best of Borrower’s knowledge threatened, in
writing, against Borrower or its Subsidiaries, which could reasonably be
expected, if adversely determined against Borrower, to cause a Material Adverse
Change with respect to Borrower and its Subsidiaries considered as a
whole.  There are no pending Environmental Proceedings, no Environmental
Proceedings have been threatened in writing against Borrower and to the
knowledge of Borrower there are no facts or circumstances which could reasonably
be expected to give rise to any future Environmental Proceedings against
Borrower or its Subsidiaries that, if adversely determined against Borrower,
would cause a Material Adverse Change with respect to Borrower and its
Subsidiaries considered as a whole.

(b)Borrower is a duly organized and validly existing corporation and has all the
requisite corporate power and authority to execute, deliver and perform its
obligations under the Loan Documents to which Borrower is a party, and such
execution, delivery and performance have been duly authorized by all requisite
corporate action of Borrower.  Each Loan Document to which Borrower is a party
has been duly executed and delivered by Borrower and is the legally binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or similar laws,
now or hereafter in effect, relating to or limiting the rights of creditors’ and
general equitable principles , regardless of whether the issue of enforceability
is considered in a proceeding in equity or at law.

(c)No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor of Borrower or its Subsidiaries, is required in
connection with the execution, delivery and performance by Borrower of this
Agreement or of any of the Loan Documents other than the filing of UCC-1
financing statements, except for such consents, approvals or authorizations of
or declarations or filings with any Governmental Authority or non-governmental
person or entity where the failure to so obtain would not have a Material
Adverse Change on Borrower and its Subsidiaries, considered as a whole, or which
have been obtained as of any date on which this representation is made.  The
Borrower and each Subsidiary of Borrower (i) has all Governmental Approvals
required by any applicable Law for it to conduct its business, each of which, on
the date hereof is in full force and effect, and not subject to review on appeal
and is not the subject of any proceeding pending or, which to Borrower’s
knowledge, threatened in writing against Borrower, (ii) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
applicable Laws relating to it or any of its respective properties and (iii) has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
applicable Law except in each case of clauses (i), (ii) or (iii) above, where
the failure to have, comply or file could not reasonably be expected to have a
Material Adverse Change.

11

--------------------------------------------------------------------------------

 

(d)The execution and delivery of, and the performance by Borrower of its
obligations under this Agreement or the Security Documents does not constitute,
upon the giving of notice or lapse of time or both, a breach or default under
any other agreement to which Borrower or its Subsidiaries is a party or may be
bound or affected, or a violation of any Law or court order which could
reasonably be expected to have a Material Adverse Change.

(e)Borrower is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property where the
failure to be in compliance therewith, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.  Borrower has
received all permits and licenses issued by any Governmental Authority as are
necessary for the conduct of its business.

(f)There is no default under this Agreement or any of the other Loan Documents
by Borrower, nor any condition known to Borrower which, after notice or the
passage of time or both, would constitute a default or an Event of Default by
Borrower under said Documents.

(g)No brokerage fees or commissions are payable by Borrower to any person
pursuant to any brokerage agreement or agency or other agreement entered into by
Borrower  in connection with this Agreement or the Loans to be disbursed
hereunder.

(h)The Borrower 2015 Financial Statements were prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated and fairly
presented, in all material respects, the consolidated financial position,
results of operations, cash flows and shareholders’ equity of the Borrower and
its consolidated Subsidiaries as of the respective dates thereof and for the
respective periods covered thereby, and no Material Adverse Change with respect
to Borrower or its Subsidiaries has occurred since the respective dates of such
statements.  Borrower does not have any material Indebtedness or other material
liability, that is not disclosed in the Borrower 2015 Financial Statements, the
Borrower Disclosure Schedules or in the Borrower’s 10-Q filed with the SEC on
November 8, 2016 (the “Third Quarter 10-Q”).

(i)Borrower has good title to, or valid leasehold interests in, all its real and
personal property material to its business, subject to Permitted Liens thereon
and except for defects in title that do not interfere with its ability
to  conduct  its  business  as  currently  conducted  or  to  utilize  such  properties  for  their  intended
purposes.  

(j)The Bank has not received notice from any Bank Regulatory Authority that it
is subject to any formal or material informal enforcement action by a Bank
Regulatory Authority.

 

(k)Borrower owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and, to Borrower’s Knowledge, the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

(l)The Loans are not being made for the purpose of purchasing or carrying
“margin stock” within the meaning of Regulation T, U or X issued by the Federal
Reserve Bank.

(m)Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

(n)Borrower has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower has set aside

12

--------------------------------------------------------------------------------

 

reserves on its books which Borrower deems adequate or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Change.

(o)The assets of Borrower are not “plan assets” of any employee benefit plan
covered by ERISA or Section 4975 of the Internal Revenue Code.

(p)Borrower has disclosed directly to Lender or in the Borrower Disclosure
Schedules, the Borrower 2015 Financial Statements or in the Third Quarter 10-Q,
all agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Change.  None of the representations or warranties contained in this Agreement,
as modified or qualified by the Borrower Disclosure Schedules, the Borrower 2015
Financial Statements or the Third Quarter 10-Q, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(q)Borrower is not a “foreign person” within the meaning of Section 1445 or 7701
of the Internal Revenue Code.

(r)Borrower uses no trade name other than its actual name set forth herein.  The
principal place of business of Borrower is as stated in Section 17.16.

(s)Borrower’s place of formation or organization is the State of Delaware.

(t)None of Borrower or its Subsidiaries is a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons.  In addition,
Borrower hereby agrees to provide to the Lender with any additional information
that the Lender deems necessary from time to time in order to ensure compliance
with all applicable Laws concerning money laundering and similar activities.
None of the Borrower, any Subsidiary of the Borrower or any Affiliate of the
Borrower: (i) is a Sanctioned Person, (ii) has more than ten percent (10%) of
its assets in Sanctioned Entities, or (iii) derives more than ten percent (10%)
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

3.2Survival of Representations and Warranties.

The representations and warranties of Borrower set forth in Section 3.1, as may
be modified or qualified by the information contained in the Borrower Disclosure
Schedules, the notes to Borrower’s 2015 Financial Statements or in the Third
Quarter 10-Q, will survive the execution and delivery by Borrower of the Loan
Documents and the Loan Opening until all of the Obligations of Borrower have
been paid or performed.  

ARTICLE IV

LOAN AND LOAN DOCUMENTS

4.1Agreement to Borrow and Lend; Lender’s Obligation to Disburse.

Lender agrees to make, from time to time during the Term of the Loan, revolving
loans (the “Loans”) (sometimes referred to herein as “Revolving Credit
Advances”) to Borrower, on the terms and provisions and

13

--------------------------------------------------------------------------------

 

subject to the conditions of this Agreement and the other Loan Documents.  The
maximum aggregate principal amount of such Revolving Credit Advances shall not,
at any time, exceed Twenty-Five Million Dollars ($25,000,000) (the “Loan
Amount”). Subject to the foregoing limitation, and the other terms and
provisions of this Agreement, during the Term of the Loan Borrower may borrow
and may repay loans hereunder, without any premium, penalty or other charges of
any kind whatsoever, and may reborrow any or all of the Loan Amount as provided
in Subsection 4.1(b) below.

(a)Bank shall, prior to the Opening of the Loans, have opened the Depository
Account, subject to the Bank’s compliance with Regulation F (12 CFR 206) and
Bank’s internal policies related thereto.

(b)Borrower shall give Lender notice of each Revolving Credit Advance by means
of an Advance Request Form containing the information required therein and
delivered (by hand or by mechanically confirmed facsimile) to Lender no later
than 1:00 p.m. (Dallas, Texas time) at least one Business Day before the day on
which Borrower desires the Revolving Credit Advances to be funded to it by
Lender.  Revolving Credit Advances shall be in a minimum amount of
$1,000,000.  Lender at its option may accept telephonic requests for such
Revolving Credit Advances, provided that such acceptance shall not constitute a
waiver of Lender’s right to require delivery of an Advance Request Form in
connection with subsequent Revolving Credit Advances.  Any telephonic request
for a Revolving Credit Advance by Borrower shall be promptly confirmed by
submission of a properly completed Advance Request Form to Lender, but failure
to deliver such a confirming Advance Request Form shall not be a defense to
payment of the Revolving Credit Advance made in response to a telephonic
request.  Lender shall have no liability to Borrower for any loss or damage
suffered by Borrower as a result of Lender’s honoring of any requests, execution
of any instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically, by facsimile or electronically and purporting
to have been sent to Lender by Borrower and Lender shall have no duty to verify
the origin of any such communication or the identity or authority of the Person
sending it.  Subject to the terms and conditions of this Agreement, each
Revolving Credit Advance shall be made available to Borrower by depositing the
same, in immediately available funds, in the Depository Account.

4.2Loan Documents.

Borrower agrees that it will, on or before the Loan Opening Date, execute and
deliver or cause to be executed and delivered to Lender the following documents:

(a)This Agreement.

(b)The Note.

(c)The Security Agreement.

4.3Term of the Loan.

All principal, interest and other sums due under the Loan Documents shall be due
and payable in full on the Maturity Date.

4.4Prepayments.

Borrower shall have the right to make prepayments of the Loans, without any
premium, penalty or other charges of any kind whatsoever, in whole or in part,
upon not less than seven (7) days’ prior written notice to Lender.  No
prepayment of all or part of the Loans shall be permitted unless same is made
together with the payment of all interest accrued on the Loans through the date
of prepayment.

14

--------------------------------------------------------------------------------

 

4.5Late Charge.

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid on the tenth (10th) day after the date said amount was due and payable
shall incur a fee (the “Late Charge”) of five percent (5%) per annum of said
amount, which payment shall be in addition to all of Lender’s other rights and
remedies under the Loan Documents, provided that no Late Charge shall apply to
the final payment of principal on the Maturity Date.  Nothing in this Section
shall be deemed a cure period for the purpose of determining the occurrence of
an Event of Default.

4.6Extension of Stated Maturity Date.

So long as no Event of Default shall have occurred and be continuing on the date
on which notice is given in accordance with the following clause (a) or on the
Stated Maturity Date, Borrower may (on no more than two (2) successive
occasions) extend the Stated Maturity Date to a date that is three hundred and
sixty-four (364) days after the then-effective Stated Maturity Date, upon: (a)
delivery of a written request therefor to Lender at least thirty (30) days, but
no more than sixty (60) days, prior to the Stated Maturity Date then in effect;
and (b) receipt by Lender of a certificate of Borrower dated the date of such
request stating that (i) no Default or Event of Default then exists and is
continuing and (ii) Borrower is in compliance with the covenants set forth in
this Agreement. Such extension shall be evidenced by delivery of written
confirmation of the same by Lender to Borrower; provided that the validity and
binding effect of any such extension shall not be affected by a failure by
Lender to have delivered such a written confirmation to Borrower.

ARTICLE V

INTEREST

5.1Interest Rate.

(a)Subject to Section 5.3, the principal amount of the Loans outstanding will
bear interest at the Note Rate (the “Applicable Rate”), unless the Default Rate
is applicable.

(b)Interest shall be calculated for the actual number of days elapsed on the
basis of a 365-day year, including the first date of the applicable period to,
but not including, the datfce of repayment.

(c)The principal amount of the Loans outstanding shall bear interest at the
Default Rate at any time at which an Event of Default shall exist and is
continuing, provided that if any Event of Default is cured by the Borrower, then
the Interest Rate on the Loans shall thereupon revert back to the Applicable
Rate.

5.2Required Principal and Interest Payments.

All accrued but unpaid interest on the principal balance of the Loans
outstanding from time to time shall be payable on each Payment Date.  The
outstanding principal balance of the Loan and any and all accrued but unpaid
interest hereon shall be due and payable in full on the Maturity Date or upon
any earlier maturity hereof, whether by acceleration in accordance with this
Agreement and the other Loan Documents. All payments (whether of principal or of
interest) shall be deemed credited to Borrower’s account only if received by
2:00 p.m. Dallas time on a Business Day; otherwise, such payment shall be deemed
received on the next Business Day.  Borrower may from time to time during the
term of this Agreement borrow, partially or wholly repay its outstanding
borrowings, and reborrow any borrowings that it has repaid hereunder, subject to
all of the limitations, terms and conditions of this Agreement; provided,
however, that the total borrowings hereunder outstanding at any time shall not
exceed the Loan Amount.  The unpaid principal balance of the Loans at any time
shall be the total amount advanced under this Loan and the Note by Lender, less
the amount of principal payments made hereon by or for Borrower.

15

--------------------------------------------------------------------------------

 

5.3Maximum Lawful Rate.

It is the intent of Borrower and Lender to conform to and contract in strict
compliance with applicable usury law from time to time in effect. In no way, nor
in any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the rate of interest taken, reserved, contacted for, charged or received under
this Agreement and the other Loan Documents exceed the highest lawful interest
rate permitted under applicable law (the “Maximum Lawful Rate”).  If Lender
shall ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
Maximum Lawful Rate, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans in the inverse order of its maturity and not
to the payment of interest, or refunded to the Borrower or the other payor
thereof if and to the extent such amount which would have been excessive exceeds
such unpaid principal.   All interest paid or agreed to be paid to the holder
hereof shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
obligation does not exceed the Maximum Lawful Rate.  As used in this Section,
the term “applicable law” shall mean the laws of the State of Texas or the
federal laws of the United States, whichever laws allow the greater interest, as
such laws now exist or may be changed or amended or come into effect in the
future.

ARTICLE VI

RESERVED.

ARTICLE VII

LOAN EXPENSE AND ADVANCES

7.1Loan and Administration Expenses.

Borrower unconditionally agrees to pay all reasonable costs and expenses
incurred by Lender in connection with the Loans incurred by Lender if any Event
of Default occurs hereunder or under any of the Loan Documents or if the Loans
or Note or any portion thereof is not paid in full when and as due, all
reasonable costs and expenses of Lender (including, without limitation, court
costs and counsel’s fees and disbursements and fees and costs of paralegals, and
costs incurred in connection with any litigation or bankruptcy or administrative
hearing and any appeals therefrom and any post-judgment enforcement action
including, without limitation, supplementary proceedings) incurred in attempting
to enforce payment of the Loans and reasonable expenses of Lender incurred
(including court costs and counsel’s fees and disbursements and fees and costs
of paralegals) in attempting to realize, while an Event of Default exists, on
any security or incurred in connection with the sale or disposition (or
preparation for sale or disposition) of any security for the Loans.  Whenever
Borrower is obligated to pay or reimburse Lender for any attorneys’ or
paralegals’ fees, those fees shall include the reasonable allocated costs for
services of in-house counsel.

7.2Reserved.

7.3Reserved.

7.4Expenses and Advances Secured by Loan Documents.

Any and all payments made by Lender under this Article VII from time to time,
and any amounts expended by Lender pursuant to Article XVI, shall constitute
additional indebtedness evidenced by the Note and secured by the Security
Documents and the other Loan Documents if such payments or amounts expended are
not paid to Lender within ten (10) days of the date Lender notifies Borrower in
writing of the amounts of such payments due by Borrower to Lender and the
purposes for which such payments were made by Lender.

16

--------------------------------------------------------------------------------

 

7.5Right of Lender to Take Certain Actions to Cure Borrower’s Defaults.

In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable grace periods, except in the event
of an emergency or other exigent circumstances), Lender may (but shall not be
required to) perform any of such covenants, agreements and obligations, and any
amounts expended by Lender in so doing and shall constitute additional
indebtedness evidenced by the Note and secured by the Security Documents and the
other Loan Documents.

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OPENING OF THE LOAN

8.1Conditions Precedent to Opening of the Loan.

Borrower agrees that Lender’s obligation to Open the Loan is conditioned upon
Borrower’s delivery, performance and satisfaction of the following conditions
precedent:

(a)Loan Documents:  The Lender shall have received copies of each of the
documents set forth in Section 4.2 hereof, executed by the Borrower, and
recorded, if applicable.

(b)Reserved.

(c)Insurance Policies:  Borrower shall have furnished to Lender evidence that
insurance coverages are in effect with respect to Borrower, in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

(d)No Litigation:  No litigation or proceedings shall be pending or threatened
which could reasonably be expected to cause a Material Adverse Change with
respect to Borrower and its Subsidiaries, considered as a whole;

(e)Legal Opinion:  Borrower shall have furnished to Lender an opinion from
counsel for Borrower covering due authorization, execution and delivery and
enforceability of the Loan Documents;

(f)Searches:  Borrower shall have furnished to Lender current federal tax lien,
state tax lien and judgment searches and searches of all Uniform Commercial Code
financing statements for Borrower and Bank, filed in each place UCC Financing
Statements are to be filed hereunder, demonstrating the absence of adverse
claims;

(g)Financial  Statements:  Borrower shall have furnished to Lender the Borrower
2015 Financial Statements;

(h)Equity Interests of Bank:  Lender shall have possession of the share
certificates evidencing the Equity Interests of Bank;

(i)Organizational  Documents:  Borrower shall have furnished to Lender proof
satisfactory to Lender of the incorporation and good standing in the state of
its incorporation of Borrower and Bank. Borrower shall also provide certified
resolutions in form and content reasonably satisfactory to Lender, authorizing
execution, delivery and performance of the Loan Documents by Borrower, and such
other documentation as Lender may reasonably require to evidence the authority
of the persons executing the Loan Documents.  Borrower shall also have delivered
Constituent Documents for Borrower and Bank certified by the appropriate
government officials of the state of incorporation. Borrower shall also have
delivered a certificate of incumbency certified by an authorized officer or
representative certifying the names of the

17

--------------------------------------------------------------------------------

 

individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which Borrower is or is to be a party (including the
certificates contemplated herein) on behalf of such Person together with
specimen signatures of such individual Persons;

(j)No Default:  There shall be no uncured Default or Event of Default by
Borrower hereunder as of the Opening of the Loan;

(k)Additional Documents:  Borrower shall have furnished to Lender such other
materials, documents, papers or requirements regarding Borrower and its
Subsidiaries as Lender shall reasonably request, provided that such documents or
instruments are of the type customarily delivered at closings of loan
transactions similar to the loan transaction contemplated by this Agreement.

8.2Conditions Precedent to Subsequent Revolving Credit Advances.

Borrower agrees that Lender’s obligation to make any Revolving Credit Advance is
conditioned upon Borrower’s delivery, performance and satisfaction of the
following additional conditions precedent:

(a)Advance Request Form.  Lender shall have received in accordance with this
Agreement, an Advance Request Form pursuant to Lender’s requirements and
executed by a responsible officer of Borrower.

(b)No Default:  There shall be no uncured Default or Event of Default by
Borrower hereunder as of the Opening of the Loan.

(c)Material Adverse Change.  No Material Adverse Change has occurred and no
circumstance exists that could be a Material Adverse Change.

(d)Representations and Warranties.  All of the representations and warranties
contained in Article III and in the other Loan Documents, as modified by
disclosures or information contained in the Borrower Disclosure Schedules, the
Borrower 2015Financial Statements or the Third Quarter 10-Q, shall be true and
correct on and as of the date of such Revolving Credit Advance with the same
force and effect as if such representations and warranties had been made on and
as of such date.

Each Revolving Credit Advance hereunder shall be deemed to be a representation
and warranty by Borrower that the conditions specified in this Section 8.2 have
been satisfied on and as of the date of the applicable Revolving Credit Advance.

ARTICLE IX

RESERVED

ARTICLE X

AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

10.1Furnishing Information.

(a)Financial Reports.  Borrower shall deliver or cause to be delivered to Lender
(i) a duly executed Certificate of Compliance substantially in the form of
Exhibit B attached hereto within forty-five (45) days after the end of each
calendar quarter, (ii) quarterly consolidated financial statements within (60)
days after the end of each of the first three calendar quarters of each year and
(iii) audited annual consolidated financial statements within 90 days after the
end of each calendar year.  The Chief Executive Officer or the Chief Financial
Officer of Borrower shall certify that each of such quarterly consolidated
financial statements fairly present, in all material respects, the financial
position, results of operations, cash flows and

18

--------------------------------------------------------------------------------

 

shareholders’ equity of Borrower on a consolidated basis as of the date thereof
and for the quarterly period covered thereby (subject to normal year-end
adjustments which were not and which are not expected to be, individually or in
the aggregate, material to Borrower and its consolidated Subsidiaries taken as a
whole).  The Borrower’s filing with the SEC of its periodic reports including
financial statements and certifications on Form 10-Q or Form 10-K as applicable
and written confirmation to Lender of such filing shall satisfy the foregoing
financial statement and certification requirements with respect to the related
calendar quarter or year covered by such filing.  Borrower shall deliver to
Lender with respect to Borrower copies of its annual Federal Income Tax Returns
within ten (10) days after the filing thereof with the Internal Revenue
Service.  Borrower shall, on not less than ten (10) days prior written notice
from Lender, permit Lender or any of its agents or representatives, at Lender’s
sole expense, to have access to and examine Borrower’s accounting books and
records during Borrower’s regular business hours.

(b)Call Reports.  As soon as available, and in no event more than sixty (60)
days after the end of each fiscal quarter of each Bank, copies of each Bank’s
Call Reports or other quarterly reports of condition and income furnished to
Governmental Authorities.

(c)FR Y-9SP.  If applicable to Borrower, as soon as available, and in any event
no later than sixty (60) days after the end of each fiscal quarter, the
Borrower’s complete form FR Y-9SP as filed with the Federal Reserve Bank in the
applicable Federal Reserve District.

(d)FR Y-6.  If applicable to Borrower, as soon as available, and in any event
within ninety (90) days after the end of each fiscal year, the Borrower’s
complete form FR Y-6 as filed with the Federal Reserve Bank in the applicable
Federal Reserve District.

(e)USA Patriot Act.  Promptly upon the request thereof, to the extent not
prohibited by law, such other information and documentation required by Bank
Regulatory Authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations (including, without limitation, the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as
amended), as from time to time reasonably requested by the Lender.

(f)Notice of Litigation and Other Matters.  Promptly (but in no event later than
ten (10) days after Borrower obtains knowledge thereof), to the extent not
prohibited by law, telephonic and written notice of (i) the commencement of all
proceedings by or before any Governmental Authority (other than routine period
examinations by Applicable Governmental Authorities) and (ii) all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Subsidiary of Borrower or any of their respective properties,
assets or businesses which if adversely determined against Borrower or such
Subsidiary, could reasonably be expected to result in a Material Adverse Change
to the Borrower and its Subsidiaries, considered as a whole.

(g)Classified Assets Report.  As soon as available, and in no event more than
forty five (45) days after the end of each fiscal quarter of Bank, Borrower
shall deliver or cause to be delivered to Lender reports detailing the Bank’s
Classified Assets.

 

(h)Additional Information.  Such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary as
the Lender may reasonably request and which can be provided by Borrower in
compliance with applicable laws and regulations.

10.2Maintenance of Insurance.

Borrower shall maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies and financial institutions engaged in the same or
similar businesses operating in the same or similar locations.

19

--------------------------------------------------------------------------------

 

10.3Payment of Taxes.

Borrower shall pay all Taxes before the same become delinquent, provided,
however, that Borrower shall have the right to contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such Taxes so contested and also of preventing the attachment of
any Lien to any of Borrower’s property, and (ii) Borrower contests such Taxes
diligently and in good faith.  If Borrower fails to commence such contest or,
having commenced to contest the same, shall thereafter fail to prosecute such
contest in good faith or with due diligence, or, upon adverse conclusion of any
such contest, shall fail to pay such Tax, Lender may, at its election (but shall
not be required to), pay and discharge any such Tax, and any interest or penalty
thereon, and any amounts so expended by Lender shall be deemed to constitute
disbursements of the Loan proceeds hereunder (even if the total amount of
disbursements would exceed the face amount of the Note).  Upon request of
Lender, Borrower shall furnish to Lender evidence that Taxes are paid on or
prior to the last date for payment of such Taxes and before imposition of any
penalty or accrual of interest (except for Taxes being contested diligently and
in good faith as described in this Section).

10.4Reserved.

10.5Use of Proceeds.

The proceeds of the Loans will be used by Borrower for working capital and
general corporate purposes, including the contribution of capital to its
subsidiaries.  No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of
regulations of any Bank Regulatory Authority, including Regulations T, U and X.

10.6Lost Note.

Upon Lender’s furnishing to Borrower an affidavit to such effect, Borrower
shall, if the Note is mutilated, destroyed, lost or stolen, deliver to Lender,
in substitution for such mutilated, destroyed, lost or stolen Note, a new note
containing the same terms and conditions as the Note.  If Lender later finds the
lost or recovers the stolen Note, it shall promptly deliver same to Borrower for
cancellation.

10.7Indemnification.

FROM THE CLOSING DATE THROUGH THE DATE THAT IS THREE (3) YEARS FOLLOWING THE
FULL SATISFACTION OF THE OBLIGATIONS HEREUNDER, BORROWER SHALL INDEMNIFY LENDER
AND ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS (EACH, AN
“INDEMNIFIED PARTY”) AND DEFEND AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM
AND AGAINST ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, ANY CIVIL PENALTIES OR
FINES ASSESSED BY OFAC), INJURY, DAMAGE, LOSS AND LIABILITY, COST AND EXPENSE
(INCLUDING ATTORNEYS’ FEES, COSTS AND EXPENSES) OF ANY AND EVERY KIND TO ANY
PERSONS OR PROPERTY BY REASON OF (I) ANY BREACH OF REPRESENTATION OR WARRANTY,
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
RELATED DOCUMENT; OR (II) ANY OTHER MATTER ARISING IN CONNECTION WITH THE LOANS,
BORROWER, OR ITS SUBSIDIARIES THAT MAY ARISE ANY TIME PRIOR TO THE DATE THAT THE
LOANS AND THE OTHER OBLIGATIONS OWED HEREUNDER ARE PAID IN FULL.  BORROWER’S
DUTY TO INDEMNIFY, HOLD HARMLESS, AND DEFEND THE INDEMNIFIED PARTIES AGAINST
LOSSES EXTENDS TO LOSS THAT MAY BE CAUSED OR ALLEGED TO BE CAUSED IN PART BY THE
NEGLIGENCE OF INDEMNITEES TO THE FULLEST  EXTENT  THAT  SUCH INDEMNIFICATION IS
PERMITTED BY APPLICABLE LAW.  THE FOREGOING INDEMNIFICATION SHALL SURVIVE
REPAYMENT OF THE LOANS.

20

--------------------------------------------------------------------------------

 

ARTICLE XI

NEGATIVE COVENANTS

Borrower covenants and agrees as follows:

11.1Indebtedness.

Without prior written consent of Lender, Borrower will not create, incur, assume
or permit to exist any Indebtedness, except:

(a)Indebtedness created hereunder; and

(b)Indebtedness existing on the date hereof and set forth in Schedule 11.1(b),
but not any extensions, renewals or replacements of any such Indebtedness.

11.2Liens.

Borrower will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable or rights in respect of any
thereof, except:

(a)Permitted Liens;

(b)any Lien on any property or asset of Borrower existing on the date hereof and
set forth in Schedule 11.2(b); provided that (i) such Lien shall not apply to
any other property or asset of the Borrower and (ii) such Lien shall secure only
those obligations which it secures on the date hereof; and

(c)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower; provided that (i) such security interests secure Indebtedness
permitted by Section 11.1, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower.

11.3Fundamental Changes; Disposition of Assets.

Without prior written consent of Lender, which shall not be unreasonably
withheld or delayed, the Borrower will not (a) merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, unless the Persons who were the shareholders of Borrower immediately prior
to the consummation of such merger or consolidation will, immediately after the
consummation of such merger or consolidation, beneficially own at least 50.1% of
the outstanding voting stock of the surviving company in such merger or
consolidation; (b) sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or any substantial part of its
assets (other than  in the ordinary course of business), (c) liquidate or
dissolve, or (d) engage to any material extent in any business other than
businesses of the type conducted by the Borrower on the Effective Date and
businesses reasonably related thereto.

11.4Investments, Loans, Advances, Guarantees and Acquisitions.

The Borrower will not purchase, hold or acquire any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment by the Borrower in any other Person, or purchase or otherwise acquire
(in one transaction or a series of transactions) any assets of any other Person
constituting a business unit (collectively, an “Investment”) except:

(a)Permitted Investments;

21

--------------------------------------------------------------------------------

 

(b)Investments made in the Bank and any other direct or indirect subsidiary of
Borrower;

(c)Guarantees constituting Indebtedness permitted by Section 11.1; and

(d)Any Investments in which the amount of all such Investments in the aggregate
does not exceed 20% of the capital of Borrower at any one time outstanding.

11.5Reserved.

11.6Restricted Payments.

Without the prior written consent of Lender, the Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment.

11.7Transactions with Directors or Officers.

The Borrower will not sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from any of
Borrower’s directors or executive officers, or any of their Controlled Entities,
or engage in any other transaction with any of such directors or officers, or
any of their respective Controlled Entities outside the ordinary course of
business of Borrower or its Subsidiaries at prices and on terms and conditions
not less favorable to the Borrower than could be obtained on an arm’s-length
basis from unrelated third parties.

11.8Reserved.

11.9Leverage Ratio.

 

(a)

As of the last day of any fiscal quarter, the Bank shall have a Leverage Ratio
of 7.5% or greater.

 

(b)

As of the last day of any fiscal quarter, the Borrower shall have a Leverage
Ratio of 6.5% or greater.

11.10Total Risk-Based Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Total Risk-Based
Capital Ratio of 11.0% or greater.

11.11Non-Performing Assets to Net Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Non-Performing
Assets to Net Capital Ratio of 40.0% or less.

11.12Classified Assets to Tier 1 Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Classified
Assets to Tier 1 Capital Ratio of no greater than 50.0%.

11.13Fixed Charge Coverage Ratio.

As of the last day of any fiscal quarter, Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.50 to 1.0 for the twelve month period
ending on such date.

22

--------------------------------------------------------------------------------

 

ARTICLE XII

RESERVED

ARTICLE XIII

ASSIGNMENTS BY LENDER AND BORROWER

13.1Prohibition of Assignments and Participations by Lender.

Without prior written consent of Borrower, Lender shall not sell the Loans (or
any interest therein) or any Loan Document nor grant any participations in the
Loans.

13.2Prohibition of Assignments by Borrower.

Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void.

13.3Successors and Assigns.

Subject to the foregoing restrictions on transfer and assignment contained in
this Article XIII, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

ARTICLE XIV

TIME OF THE ESSENCE

14.1Time is of the Essence.

Borrower agrees that time is of the essence under this Agreement.

ARTICLE XV

EVENTS OF DEFAULT

15.1Events of Default.

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

(a)Failure of Borrower (i) (A) to make any payment when due, or (B) to observe
or perform any of the other covenants or conditions by Borrower to be performed
under the terms of this Agreement or any other Loan Document concerning the
payment of money; or (ii) for a period of thirty (30) days after written notice
from Lender, to observe or perform any non-monetary covenant or condition
contained in this Agreement or any other Loan Documents; provided that if any
such failure concerning a non-monetary covenant or any of the covenants set
forth in Sections 11.9, 11.10, 11.11, 11.12 or 11.13, or any other covenant
which is otherwise susceptible to cure and cannot reasonably be cured within
said thirty (30) day period, then Borrower shall have an additional sixty (60)
day period to cure such failure and no Event of Default shall be deemed to exist
hereunder so long as Borrower commences such cure within the initial thirty (30)
day period and diligently and in good faith pursues such cure to completion
within such resulting ninety (90) day period from the date of Lender’s notice;
and provided further that if a different notice or grace period is specified
under any other subsection of this Section 15.1 with respect to a particular
breach, or if another subsection of this Section 15.1 applies to a particular
breach and does not expressly provide for a notice or grace period the specific
provision shall control.

(b)Any assignment in violation of Section 13.2.

23

--------------------------------------------------------------------------------

 

(c)If any representation or warranty made by Borrower contained in this
Agreement or the Security Documents (as the same may be modified by the Borrower
Disclosure Schedules, the Borrower 2015 Financial Statements or the Third
Quarter 10-Q), or any report or certificate delivered by Borrower in
satisfaction of any of the conditions of this Agreement is untrue or incorrect
in any material respect at the time made or delivered, provided that if such
breach is reasonably susceptible of cure, then no Event of Default shall exist
so long as Borrower cures said breach (i) within the notice and cure period
provided in (a)(i) above for a breach that can be cured by the payment of money
or (ii) within the notice and cure period provided in (a)(ii) above for any
other breach.

(d)Borrower or its Subsidiaries shall commence a voluntary case concerning
Borrower or such Subsidiary under the Bankruptcy Code; or an involuntary
proceeding is commenced against Borrower or its Subsidiaries under the
Bankruptcy Code and relief is ordered against Borrower, or the petition is
controverted but not dismissed or stayed within sixty (60) days after the
commencement of the case, or a custodian (as defined in the Bankruptcy Code) is
appointed for or takes charge of all or substantially all of the property of
Borrower or its Subsidiaries; or the Borrower or any of its Subsidiaries
commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to the Borrower or its Subsidiaries; or there is commenced against Borrower or
its Subsidiaries any such proceeding which remains undismissed or unstayed for a
period of sixty (60) days; or the Borrower or its Subsidiaries fails to
controvert in a timely manner any such case under the Bankruptcy Code or any
such proceeding, or any order of relief or other order approving any such case
or proceeding is entered; or the Borrower or its Subsidiaries by any act or
failure to act indicates its consent to, approval of, or acquiescence in any
such case or proceeding or the appointment of any custodian or the like of or
for it for any substantial part of its property or suffers any such appointment
to continue undischarged or unstayed for a period of sixty (60) days.

(e)Borrower or its Subsidiaries shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or its Subsidiaries are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.

(f)One or more final, non-appealable judgments are entered (i) against Borrower
in amounts aggregating in excess of $250,000 or (ii) against any of Borrower’s
Subsidiaries in amounts aggregating in excess of $2,000,000 and said judgments
are not paid in full, stayed or bonded over within thirty (30) days after entry.

(g)If Borrower shall fail to pay any debt owed by it or is in default under any
agreement with Lender or any other party (other than a failure or default for
which Borrower’s maximum liability does not exceed $250,000) and such failure or
default continues after any applicable grace period specified in the instrument
or agreement relating thereto, unless Borrower is contesting its obligation to
pay such debt in good faith and by appropriate actions or proceedings.

(h)If a Material Adverse Change occurs with respect to Borrower and any of its
Subsidiaries, considered as a whole.

(i)The failure at any time of a security interest created under any Security
Document to be a valid first lien upon the Collateral described therein, and
such failure remains uncured for a period of fifteen (15) days following written
notice of such failure by Lender to Borrower.

(j)Reserved.

(k)A Change of Control shall occur.

24

--------------------------------------------------------------------------------

 

(l)Failure of Borrower to comply with clauses (a) through (f) of Section 10.1
and such failure continues uncured for a period of fifteen (15) days after such
failure.  

(m)The occurrence of any other event or circumstance denominated as an Event of
Default in this Agreement or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.

(n)Reserved.

(o)If (i) any Bank shall cease for any reason to be an insured bank under the
FDIA, (ii) the FDIC or any other Governmental Authority shall issue a cease and
desist order to take other action of a disciplinary or remedial nature against
the Borrower or any Subsidiary and such order or other action could reasonably
be expected to have a Material Adverse Change or there shall occur with respect
to any Subsidiary any event that is grounds for the required submission of a
capital restoration plan under 12 U.S.C. § 1831o(e)(2) and the regulations
thereunder, or (iii) the Borrower or any Subsidiary shall enter into a written
supervisory or similar agreement with any Bank Regulatory Authority or other
Governmental Authority for any reason, but only to the extent that such
supervisory or similar agreement would have a Material Adverse Change with
respect to such Subsidiary or the Borrower.

(p)Without limiting the generality of Section 15.1(o), the appointment of a
conservator or receiver for any Subsidiary of Borrower that is an “insured
depository institution” as defined in the FDIA (12 U.S.C. § 1813(c)(2)), by any
“appropriate Federal banking agency” as defined in the FDIA (12 U.S.C. §
1813(q)), by any state supervisory agency or by the FDIC or any successor
thereto pursuant to the FDIA; or the organization of a bridge bank to purchase
assets and assume liabilities of such Subsidiary pursuant to the FDIA; or the
provision of any form of assistance to any such Subsidiary by the FDIC pursuant
to the FDIA or other Governmental Authority.

(q)If Borrower shall cease to be a bank holding company, within the meaning of
the BHCA.

ARTICLE XVI

LENDER’S REMEDIES IN EVENT OF DEFAULT

16.1Remedies Conferred Upon Lender.

Upon the occurrence of, and during the continuance of, any Event of Default,
Lender may pursue any one or more of the following remedies:

(a)Declare the Note to be immediately due and payable (the “Acceleration”);

(b)Following Borrower’s failure to repay the Note after Acceleration, (i) use
and apply any monies or letters of credit deposited by Borrower with Lender,
regardless of the purposes for which the same was deposited (other than the
Depository Account), to cure any such default or to apply on account of any
indebtedness under this Agreement which is due and owing to Lender; and (ii)
exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Lender by operation of
Law, including, the enforcement of any Liens or security interests under the
Security Documents.  For the avoidance of doubt, in no event shall Lender use or
apply any monies in the Depository Account as a remedy for or in respect of any
Event of Default by Borrower or otherwise.

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 15.1(d), (e), (o), (p) or (q) with respect to Borrower or any Bank, all
amounts evidenced by the Note shall automatically become due and payable,
without any presentment, demand, protest or notice of any kind to Borrower.

25

--------------------------------------------------------------------------------

 

ARTICLE XVII

GENERAL PROVISIONS

17.1Captions.

The captions and headings of various Articles, Sections and subsections of this
Agreement and Borrower Disclosure Schedules and Exhibits pertaining hereto are
for convenience of reference only and are not to be considered as defining or
limiting in any way the scope or intent of the provisions hereof.

17.2Modification; Waiver.

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by both
parties hereto.

17.3Authorized Representatives.

Borrower hereby appoints each of Scott Kavanaugh, its Chief Executive Officer as
of the Effective Date, David DePillo, its President as of the Effective Date,
John Michel, its Chief Financial Officer as of the Effective Date, and Craig
Kardokus, its Treasurer as of the Effective Date, as its Authorized
Representatives for purposes of dealing with Lender on behalf of Borrower in
respect of any and all matters in connection with this Agreement, the other Loan
Documents, and the Loans.  Each of the Authorized Representatives shall have the
power, in his discretion, to give and receive all notices, monies, approvals,
and other documents and instruments, and to take any other action on behalf of
Borrower.  All actions by any of the Authorized Representatives shall be final
and binding on Borrower.  Lender may rely on the authority given to any of the
Authorized Representatives until actual receipt by Lender of a duly authorized
resolution substituting a different person as one of, or different persons as
the Authorized Representatives.

17.4Governing Law.

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.

17.5Reserved.

17.6Disclaimer by Lender.

This Agreement is made for the sole benefit of Borrower and Lender, and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement.  Lender shall not be liable for any debts or claims accruing in favor
of any such parties against Borrower or others.  Lender, by making the Loans or
taking any action pursuant to any of the Loan Documents, shall not be deemed a
partner or a joint venturer with Borrower or fiduciary of Borrower.  No payment
of funds directly to a contractor or subcontractor or provider of services shall
be deemed to create any third-party beneficiary status or recognition of same by
the Lender.

17.7Partial Invalidity; Severability.

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by Law.

17.8Definitions Include Amendments.

26

--------------------------------------------------------------------------------

 

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the respective dates thereof, and all
future amendments, modifications, and supplements thereto entered into from time
to time to satisfy the requirements of this Agreement or otherwise with the
written consent of the parties hereto.  Reference to this Agreement contained in
any of the foregoing documents shall be deemed to include all amendments and
supplements executed in accordance with this Agreement and the other Loan
Documents.

7.9Execution in Counterparts; Electronic Execution.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
of this Agreement by fax or other digital or electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

17.10Entire Agreement.

This Agreement, taken together with all of the other Loan Documents, embody the
entire agreement and supersedes all prior agreements, written or oral, between
the parties, relating to the subject matter hereof.

17.11Waiver of Damages.

Neither Lender nor Borrower shall be liable to each other for punitive,
exemplary or consequential damages, including, without limitation, lost profits,
whatever the nature of a breach by Lender or Borrower of its obligations under
this Agreement or any of the Loan Documents, and each of Lender and Borrower
hereby waives all claims for punitive, exemplary or consequential damages.

17.12Claims Against Lender.

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Lender within twelve (12) months after
Borrower first had actual Knowledge of the occurrence of the event which
Borrower alleges gave rise to such claim and Lender does not remedy or cure the
default, if any there be, promptly thereafter.  Borrower waives any claim,
set-off or defense against Lender arising by reason of any alleged default by
Lender as to which Borrower does not give such notice timely as
aforesaid.  Borrower acknowledges that such waiver is or may be essential to
Lender’s ability to enforce its remedies without delay and that such waiver
therefore constitutes a substantial part of the bargain between Lender and
Borrower with regard to the Loans.

17.13Jurisdiction.

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF DALLAS, COUNTY OF DALLAS
AND STATE OF TEXAS, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME
TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY.  NOTHING IN THIS AGREEMENT SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A

27

--------------------------------------------------------------------------------

 

PROCEEDING IN ANY OTHER JURISDICTION.  BORROWER FURTHER AGREES AND CONSENTS
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY TEXAS STATE OR
UNITED STATES COURT SITTING IN THE CITY OF DALLAS AND COUNTY OF DALLAS MAY BE
MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
BORROWER AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE
UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE
SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

17.14Set-Offs.

After the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably authorizes and directs Lender from time to time to charge
Borrower’s accounts and deposits with Lender or its Affiliates (other than the
Depository Account and deposits therein), and to pay over to Lender an amount
equal to any amounts from time to time due and payable to Lender hereunder,
under the Note or under any other Loan Document.   Borrower hereby grants to
Lender a security interest in and to all such accounts and deposits (other than
the Depository Account and deposits therein) maintained by the Borrower with
Lender (or its Affiliates).

17.15Lender’s Consent.

Wherever in this Agreement there is a requirement for Lender’s consent and/or a
document to be provided or an action taken “to the satisfaction of Lender”, it
is understood by such phrase that, except as expressly modified herein, Lender
shall exercise its consent, right or judgment in its reasonable discretion.

17.16Notices.

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three (3) Business Days after mailing (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

If to Borrower:

First Foundation Inc.

18101 Von Karman Ave., Suite 700,

Irvine, California 92612

Attention: Mr. John Michel

Telephone: (949) 202-4160

Facsimile: (949) 202-4187

Email: jmichel@ff-inc.com

 

With a copy to:

Sheppard Mullin Richter @ Hampton LLP

650 Town Center Drive, 4th Floor

Costa Mesa, CA 92626

Attention: Joshua Dean

Telephone: (714) 424-8292

28

--------------------------------------------------------------------------------

 

Facsimile: (714) 428-5991

Email:jdean@sheppardmullin.com

If to Lender:

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attention: Matt Siekielski

Telephone: 972-934-4724

With a copy to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Attention: Darrel Rice

Telephone: 214-651-5969

Facsimile: 214-200-0664

Email:darrel.rice@haynesboone.com

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

17.17Waiver of Jury Trial.

BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17.18No Oral Agreements.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[Signature page follows.]

 

 

 

29

--------------------------------------------------------------------------------

 

EXECUTED as of the date first set forth above.

 

 

BORROWER:

 

FIRST FOUNDATION INC.

 

 

 

 

 

 

By:

 

/s/ John Michel

 

 

Name:   John Michel

 

 

Title:  Chief Financial Officer

 




Signature Page to Loan Agreement

--------------------------------------------------------------------------------

 

 

LENDER:

 

NEXBANK, SSB,

 

 

 

 

 

 

By:

 

/s/ Matt Siekielski

 

 

Name:   Matt Siekielski

 

 

Title:  Chief Operating Officer

 

 

Signature Page to Loan Agreement